Case 1:21-mj-00036-JCN Document 3 Filed 02/09/21 Pagelof2 PagelD#: 3

UNITED STATES DISTRICT COURT

DISTRICT OF MAINE
UNITED STATES OF AMERICA )
)
V. ) Mag. Case No. 1:21-00036-JCN
)
DAVID PHILLIPS ) 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
) (Possession of Ammunition by a Felon)
)
)
CRIMINAL COMPLAINT

The undersigned complainant, being duly swom, states:

COUNT ONE
Possession of Ammunition by a Felon

From on or about January 20, 2021 until January 30, 2021, in the District of Maine,
defendant
DAVID PHILLIPS
knowing that he had previously been convicted of a crime punishable by a term exceeding one
year, specifically:
e Felony Violation of a Protective Order, Docket FO2B-CR16-0290873-S, in

the Bridgeport, Connecticut Superior Court, judgment having entered on

December 22, 2016,
knowingly possessed, in and affecting commerce, ammunition, specifically: 50 rounds of

Winchester 5.56 caliber ammunition; 50 rounds of Federal .40 caliber ammunition; 20 rounds of

Sig Sauer 300 Blackout caliber ammunition; and 20 rounds of Nosler 9mm caliber ammunition.

Page 1 of 2
 

ne ese

Case 1:21-mj-00036-JCN Document 3 Filed 02/09/21 Page 2of2 PagelD#: 4

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

The complainant states that this complaint is based on the attached affidavit, which is

incorporated by reference herein.

Dat Pes
Justin Blais”

Special Agent
ATF

Sworn to telephonically and signed
electronically in accordance with the

requirements of Rule 4.1 of the Federal Rules
of Criminal Procedure [Wes
Feb 09, 2021,

 

 

 

Date:
6 S signanure
Clay aid sete Bangor, ME John G nl son U.S. Magistrate Judge
Printed name and tifle

Page 2 of 2

 
